


Exhibit 10.47


DATED                                          February 20, 2012










CME Media Services Limited


- and -


Daniel Penn


















 
CONTRACT OF EMPLOYMENT
 





















































--------------------------------------------------------------------------------




CONTRACT OF EMPLOYMENT AND STATEMENT OF PARTICULARS PURSUANT TO SECTION 1 OF THE
EMPLOYMENT RIGHTS ACT 1996 (the “Contract”)


Name and Address of Employer:
CME Media Services Limited, 5 Fleet Place, London EC4M 7RD, United Kingdom (the
“Company”)
Name and Address of Employee:
Daniel Penn, 2 St Lukes House, 14 Fitzroy Square, London W1T 6ED, United Kingdom
Date this Contract takes effect:
February 20, 2012



1
COMMENCEMENT OF AND CONDITIONS TO EMPLOYMENT



1.1
Your employment with the Company shall commence on February 20, 2012 or such
other date as agreed between you and the President and Chief Executive Officer
of the CME group, subject to compliance with clause 1.2 below (the “Commencement
Date”).



1.2
You shall establish to the Company's satisfaction (through production of
original documents reasonably requested by us) that you are entitled to live and
work in the United Kingdom without any additional approvals. You will notify the
Company immediately if you cease to be so entitled at any time during your
employment with the Company.



1.3
You represent and warrant that you are not bound by or subject to any contract,
court order, agreement, arrangement or undertaking which in any way restricts or
prohibits you from entering into this Contract or performing your duties under
it.



2
JOB TITLE AND DUTIES



2.1
Your job title is General Counsel, reporting to the President and Chief
Executive Officer of the CME group.



2.2
Your main duties are:



2.2.1
managing the CME group legal department and legal matters relating to the
operations and investments of the CME group and performing such functions and
undertaking such responsibilities as are customarily associated with such
matters, including the supervision of legal staff based in the CME group
operations;



2.2.2
reporting to and advising the Board of Directors of Central European Media
Enterprises Ltd. (“CME Ltd.”) and its committees;



2.2.3
acting as statutory director of such entities of the CME group as may be
determined from time to time; and



2.2.4
undertaking such additional tasks in respect of the business of the CME group as
the President and Chief Executive Officer of the CME group directs from time to
time.



2.3
You shall use your best endeavours to promote and protect the interests of the
CME group and shall not do anything that is harmful to those interests.



2.4
You shall devote the whole of your working time (unless prevented by ill-health
or accident or otherwise directed by the Company) to the duties of this Contract
and you shall not be directly or





--------------------------------------------------------------------------------




indirectly interested or concerned in any manner in any other business (other
than holding as a bona-fide personal investment equity in any company whose
shares are listed on any recognised exchange or does not otherwise contravene
clause 17) except with the Company's prior written consent. If such consent is
given, you must provide the Company with the number of hours worked for any
other employer each month.


3
PLACE OF WORK



You will be based in the Company's London office. However, it is agreed that
your position will require that you spend extensive time travelling for the
proper performance of your duties.


4
REMUNERATION



4.1
From January 1, 2012, your basic salary is GBP 335,000 per year, payable monthly
in arrears by credit transfer into your bank account after all necessary
deductions for relevant taxes and social security payments. Your salary will be
reviewed on an annual basis on or about the anniversary of your Commencement
Date. Any increase is entirely at the Company's discretion.



4.2
You shall be entitled to participate in the CME Management Compensation Policy
in effect from time to time (the “Policy”). The amount, if any, of any bonus
awarded pursuant to the Policy shall be determined by the President and Chief
Executive Officer of the CME group, pursuant to the rules of the Policy. Any
bonus awarded will be based on a figure representing 100% of your gross annual
salary.



5
OTHER BENEFITS



5.1
You are entitled to membership of such insurance schemes (each referred to below
as an “insurance scheme”) provided by the Company from time to time, including:



5.1.1
a medical and dental expenses insurance scheme providing such cover for you and
your spouse/partner and any children under the age of eighteen (18) as the
Company may from time to time notify to you;



5.1.2
a salary continuance on long-term disability insurance scheme providing such
cover for you as the Company may from time to time notify to you; and



5.1.3
a life insurance scheme providing such cover for you as the Company may from
time to time notify to you.



5.2
Benefits shall be subject to the terms of any applicable insurance policy and
are conditional upon your complying with and satisfying any applicable
requirements of the insurers or other benefits provider. Copies of these rules
and policies and particulars of the requirements shall be provided to you on
request. The Company shall not have any liability to pay any benefit to you
under any insurance scheme unless it receives payment of the benefit from the
insurer under the scheme.



5.3
Any insurance scheme which is provided for you is also subject to the Company's
right to alter the cover provided or any term of the scheme or to cease to
provide (without replacement) the scheme at any time if in the reasonable
opinion of the Company your state of health is or becomes such that the Company
is unable to insure the benefits under the scheme at the normal premiums
applicable.







--------------------------------------------------------------------------------




5.4
The provision of any insurance scheme or any benefits hereunder does not in any
way prevent the Company from lawfully terminating this Contract in accordance
with the provisions in clause 9 even if to do so would deprive you of membership
of or cover under any such scheme or benefit.

 


6
EXPENSES



The Company shall reimburse you for all reasonable expenses incurred by you in
the proper performance of your duties under this Contract on production of
appropriate receipts in accordance with the CME Group Expenses Policy in effect
from time to time.


7
HOURS OF WORK



Your normal working hours are 40 hours per week Monday to Friday together with
such additional hours as may be necessary for the proper performance of your
duties. This may include working in the evenings, outside normal office hours,
at weekends or on public holidays. No additional pay or time off will be
permitted.


8
HOLIDAYS



8.1
You are entitled to 30 days' holiday per annum (in addition to public holidays).



8.2
Your entitlement to holiday accrues pro rata on an annual basis as calculated
from 1 January until 31 December (inclusive) each year (the “Holiday Year”).



8.3
On termination, you will be paid for accrued holiday in the relevant Holiday
Year as well as holiday carried over from previous years.



8.4
The Company may also refuse to allow you to take holiday in circumstances where
it would be inconvenient to the business of the Company. If, in exceptional
circumstances, the Company is forced to cancel holiday previously booked by you,
all reasonable and properly documented accommodation, reservation and travel
expenses incurred by you in connection therewith up to the date of cancellation
that are not otherwise refundable will be reimbursed by the Company.



9
TERMINATION



9.1
The Company may terminate this Contract on giving you twelve months' notice in
writing to expire at any time. You are required to give the Company the same
period of notice, to expire at any time.



9.2
In the event you give notice of termination pursuant to this clause 9, the
Company may in its sole discretion determine that you will be required to
continue to provide services to the Company as a full-time employee during the
full twelve-month notice period or during a specified time shorter than such
twelve-month period. You will continue to receive your basic salary and other
entitlements hereunder during the period that you remain employed by the
Company. Upon termination of your employment with the Company following
expiration of the twelve-month notice period, or upon such termination after you
have satisfied any shorter period of continued employment determined by the
Company, you will be entitled to receive a lump sum amount as severance, within
thirty days following the effective date of your termination of employment, in
an amount equal to the excess of (i) your basic salary for a period of twelve
months, minus (ii) the portion, if any, of your basic salary paid while you
performed services as a full-time employee during the twelve-month notice period
(with





--------------------------------------------------------------------------------




your basic salary computed at the rate payable immediately prior to the date you
provided notice to the Company of your termination of employment). Upon your
termination of employment with the Company, you will also be entitled to receive
any earned but unpaid bonus awarded in accordance with clause 4.2 hereof and any
accrued holiday in accordance with clause 8.3 hereof. All payments made pursuant
to this clause 9.2 shall be subject to deductions for income tax and social
security contributions as appropriate. You will not, under any circumstances,
have any right to payment in lieu of notice unless the Company has exercised its
option as described in this clause 9.2.


9.3
If the Company gives notice of termination (other than Termination for Cause (as
defined below)), the Contract and your employment with the Company will
terminate with immediate effect and the Company will pay you a lump sum amount
as severance within thirty days following the effective date of your termination
of employment, in an amount equal to twelve months of your basic salary (with
your basic salary computed at the rate payable immediately prior to the date the
Company provided such notice of your termination of employment). As additional
severance compensation, the Company will pay a lump sum amount consisting of (i)
an amount equal to your target bonus in respect of your notice period (at the
rate payable immediately prior to the date the Company delivered such notice of
termination), (ii) an amount equal to the number of days of holiday in respect
of the notice period plus the number of days of accrued holiday in accordance
with clause 8.3, and (iii) any accrued bonus as of the date of notice of
termination and any earned but unpaid bonus awarded in accordance with clause
4.2 hereof. In addition, you shall be entitled to medical and dental insurance
as provided in clause 5.1.1 for a period of twelve months following the date on
which this Contract is terminated pursuant to this clause 9.3. All payments made
pursuant to this clause 9.3 shall be subject to deductions for income tax and
social security contributions as appropriate.



9.4
The Company may terminate this Contract due to Termination for Cause without
notice, payment in lieu of notice or any other payment whatsoever. “Termination
for Cause” means your (i) conviction of a felony or entering a plea of nolo
contendere (or its equivalent) with respect to a charged felony; (ii) gross
negligence, recklessness, dishonesty, fraud, wilful malfeasance or wilful
misconduct in the performance of your duties under this Contract; (iii) wilful
misrepresentation to the shareholders or directors of CME Ltd. that is injurious
to CME Ltd.; (iv) wilful failure without reasonable justification to comply with
a reasonable written instruction or resolution of the Board of Directors of CME
Ltd.; or (v) a material breach of your duties or obligations under this
Contract. The Company may, in its reasonable judgment, suspend you on full pay
during any investigation that the Company may undertake into any fact or
circumstance which could lead to your Termination for Cause. Notwithstanding the
foregoing, a termination shall not be treated as Termination for Cause unless
the Company has delivered a written notice to you stating that it intends to
terminate your employment due to Termination for Cause and specifying the basis
for such termination.



9.5
Upon the termination by whatever means of this Contract you shall immediately
return to the Company all documents, computer media and hardware, credit cards,
mobile phones and communication devices, keys and all other property belonging
to or relating to the business of the Company which is in your possession or
under your power or control and you must not retain copies of any of the above.



10
SUSPENSION



10.1
The Company may suspend you from your duties on full pay to allow the Company to
investigate any bona-fide complaint made against you in relation to your
employment with the Company.



10.2
Provided you continue to enjoy your full contractual benefits and receive your
pay in accordance with this Contract, the Company may in its absolute discretion
do all or any of the following during the notice period or any part of the
notice period, after you or the Company have given notice of termination to the
other, without breaching this Contract or incurring any liability or giving rise
to any





--------------------------------------------------------------------------------




claim against it:


10.2.1
exclude you from the premises of any company of the CME group;



10.2.2
require you to carry out only specified duties (consistent with your status,
role and experience) or to carry out no duties;



10.2.3
announce to any of its employees, suppliers, customers and business partners
that you have been given notice of termination or have resigned (as the case may
be);



10.2.4
prohibit you from communicating in any way with any or all of the suppliers,
customers, business partners, employees, agents or representatives of the CME
group until your employment has terminated except to the extent that you are
authorised by the General Counsel of the CME group in writing; and



10.2.5
require you to comply with any other reasonable conditions imposed by the
Company.



10.3
You will continue to be bound by all obligations owed to the Company under this
Contract until termination of this Contract in accordance with clause 9 or such
later date as provided herein.



11
CONFIDENTIAL INFORMATION



11.1
You agree during and after the termination of your employment not to use or
disclose to any person (and shall use your best endeavours to prevent the use,
publication or disclosure of) any confidential information:



11.1.1
concerning the business of the CME group and which comes to your knowledge
during the course of or in connection with your employment or your holding
office with the CME group; or



11.1.2
concerning the business of any client or person having dealings with the CME
group and which is obtained directly or indirectly in circumstances where the
CME group is subject to a duty of confidentiality.



11.2
For the purposes of clause 11.1.1 above, information of a confidential or secret
nature includes but is not limited to information disclosed to you or known,
learned, created or observed by you as a consequence of or through your
employment with the Company, not generally known in the relevant trade or
industry about the Company or any member of the CME group's business activities,
services and processes, including but not limited to information concerning
advertising, sales promotion, publicity, sales data, research, programming and
plans for programming, finances, accounting, methods, processes, business plans
(including prospective or pending licence applications or investments in licence
holders or applicants), client or supplier lists and records, potential client
or supplier lists, and client or supplier billing.



11.3
This clause shall not apply to information which is:



11.3.1
used or disclosed in the proper performance of your duties or with the consent
of the Company;



11.3.2
ordered to be disclosed by a court of competent jurisdiction or otherwise
required to be disclosed by law or pursuant to the rules of any applicable stock
exchange; or



11.3.3
in or comes into the public domain (otherwise than due to a default by you).







--------------------------------------------------------------------------------




12
INTELLECTUAL PROPERTY



12.1
You shall assign with full title your entire interest in any Intellectual
Property Right (as defined below) to the Company to hold as absolute owner.



12.2
You shall communicate to the Company full particulars of any Intellectual
Property Right in any work or thing created by you and you shall not use,
license, assign, purport to license or assign or disclose to any person or
exploit any Intellectual Property Right without the prior written consent of the
Company.



12.3
In addition to and without derogation of the covenants imposed by the Law of
Property (Miscellaneous Provisions) Act 1994, you shall prepare and execute such
instruments and do such other acts and things as may be necessary or desirable
(at the request and expense of the Company) to enable the Company (or its
nominee) to obtain protection of any Intellectual Property Right vested in the
Company in such parts of the world as may be specified by the Company (or its
nominee) and to enable the Company to exploit any Intellectual Property Right
vested in it to its best advantage.



12.4
You hereby irrevocably appoint the Company to be your attorney in your name and
on your behalf to sign, execute or do any instrument or thing and generally to
use your name for the purpose of giving to the Company (or its nominee) the full
benefit of the provisions of this clause and a certificate in writing signed by
any director or the secretary of the Company that any instrument or act relating
to such Intellectual Property Right falls within the authority conferred by this
clause shall be conclusive evidence that such is the case in favour of any third
party.



12.5
You hereby waive all of your moral rights (as defined in the Copyright, Designs
and Patents Act 1988) in respect of any act by the Company and any act of a
third party done with the Company's authority in relation to any Intellectual
Property Right which is or becomes the property of the Company.



12.6
“Intellectual Property Right” means a copyright, know-how, trade secret and any
other intellectual property right of any nature whatsoever throughout the world
(whether registered or unregistered and including all applications and rights to
apply for the same) which:



12.6.1
relates to the business or any product or service of the Company; and



12.6.2
is invented, developed, created or acquired by you (whether alone or jointly
with any other person) during the period of your employment with the Company;



and for these purposes and for the purposes of the other provisions of this
clause 12, references to the Company shall be deemed to include references to
any Associated Company (as defined in clause 17.5 below).


13
COLLECTIVE AGREEMENTS/WORKFORCE AGREEMENTS



There are no collective agreements or workforce agreements applicable to you or
which affect your terms of employment.


14
DATA PROTECTION



14.1
You acknowledge that the Company will hold personal data relating to you. Such
data will include





--------------------------------------------------------------------------------




your employment application, address, references, bank details, performance
appraisals, work, holiday and sickness records, next of kin, salary reviews,
remuneration details and other records (which may, where necessary, include
sensitive data relating to your health and data held for equal opportunities
purposes). The Company will hold such personal data for personnel administration
and management purposes and to comply with its obligations regarding the
retention of your records. Your right of access to such data is as prescribed by
law.


14.2
By signing this Contract, you agree that the Company may process personal data
relating to you for personnel administration and management purposes and may,
when necessary for those purposes, make such data available to its advisors, to
third parties providing products and/or services to the Company and as required
by law.



15
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999



Unless the right of enforcement is expressly granted, it is not intended that a
third party should have the right to enforce the provisions of this Contract
pursuant to the Contracts (Rights of Third Parties) Act 1999.


16
MONITORING OF COMPUTER SYSTEMS



16.1
The Company will monitor messages sent and received via the email and voicemail
system to ensure that employees are complying with the CME group's Information
Technology policy in effect from time to time.



16.2
The Company reserves the right to retrieve the contents of messages for the
purpose of monitoring whether the use of the email system is in accordance with
the Company's best practice, whether use of the computer system is legitimate,
to find lost messages or to retrieve messages lost due to computer failure, to
assist in the investigations of wrongful acts or to comply with any legal
obligation.



16.3
You should be aware that no email or voicemail sent or received through the
Company's system is private. The Company reserves and intends to exercise its
right to review, audit, intercept, access and disclose on a random basis all
messages created from it or sent over its computer system for any purpose. The
contents of email or voicemail so obtained by the Company in the proper exercise
of these powers may be disclosed without your permission. You should be aware
that the emails or voicemails or any document created on the Company's computer
system, however confidential or damaging, may have to be disclosed in court or
other proceedings. An email which has been trashed or deleted can still be
retrieved.



16.4
The Company further reserves and intends to exercise its right to monitor all
use of the internet through its information technology systems, to the extent
authorised by law. By your signature to this Contract, you consent to any such
monitoring.



17
POST-EMPLOYMENT RESTRICTIONS



17.1
For the duration of your employment with the Company and for a period of twelve
(12) months after the termination thereof for any cause, you shall not:



17.1.1
either on your own account or on behalf of any other person, firm or company,
directly or indirectly, carry on or be engaged, concerned or interested in any
business the same as that of the CME group or which is competitive with any CME
Business (as hereinafter defined)





--------------------------------------------------------------------------------




and with which you were actively involved at any time in the twelve months
preceding the termination of your employment within the territories in which the
CME group operates or is considering to operate (the “Territory”);


17.1.2
seek to do business and/or do business, perform any services or supply any goods
or seek to do so, in competition with any company of the CME group with any
person, firm or company who at any time during the twelve months preceding the
termination of your employment was a client, customer or supplier of any company
of the CME group and with whom during that period you or another person on your
behalf had contact or dealings in the ordinary course of business or were aware
of in the course of your employment;



17.1.3
interfere or seek to interfere or take such steps as may or are calculated to
interfere with the continuance of supplies (whether services or goods) or any
rights of purchase, sale, import, distribution or agency enjoyed by or supplied
to any company of the CME group, or the terms on which they are so supplied or
enjoyed, from any person, firm or company supplying or offering rights to any
company of the CME group at any time during the period of twelve months prior to
such termination;



17.1.4
solicit, entice or procure or endeavour to solicit, entice or procure any
employee of the CME group to breach his contract of employment or any person to
breach his contract for services with the Company or any Associated Company;



17.1.5
in relation to any CME Business in the Territory, solicit, employ, engage or
offer or cause to be employed or engaged, whether directly or indirectly, any
employee, director or consultant of any company of the CME group engaged or
employed at the date of termination of your employment or at any time during the
twelve months preceding such termination who has knowledge of confidential
aspects of the business of the CME group, and with whom, at any time during the
period of twelve months prior to such termination, you had material dealings
and/or



17.1.6
you shall not at any time falsely represent yourself as being connected with or
interested in the Company or any Associated Company or in the business of the
CME group.



17.2
For the duration of your employment with the Company, you shall not, either on
your own account or through any other person, firm or company, directly or
indirectly, carry on, accept or be engaged, concerned or interested in, any
opportunity (a “Corporate Opportunity”) in Central and Eastern Europe and any
other country that CME Ltd. has identified from time to time (i) which is in the
line of business of any company of the CME group from time to time (including,
without limitation, securing broadcasting licenses, operating television
stations, broadcasting on any distribution platform, selling advertising on any
platform, developing and operating internet sites, providing production
services, producing programming and other content for broadcast on any platform
or for exhibition, distributing or licensing content for exhibition, home
entertainment or otherwise, providing other programming services, owning and
operating cinemas) (each a “CME Business”) or in any Ancillary Business (ii)
which arises or becomes known to you as a result of your employment by the
Company, or (iii) in which it can reasonably be expected that the CME group has
an interest or expectancy (including any Ancillary Business) unless (a) you have
presented the Corporate Opportunity to the Board of Directors of CME Ltd. in
reasonable detail and (b) the Board of Directors of CME Ltd. has decide not to
pursue such Corporate Opportunity after such presentation by you.



For purposes of this clause, “Ancillary Business” means any business or
opportunity that is related to any CME Business, can reasonably be expected to a
customer or supplier of goods or services of any such CME Business in the usual
and ordinary course of business, or is otherwise necessary to support the
primary activities of any CME Business.




--------------------------------------------------------------------------------






17.3
Each of the restrictions in this clause shall be enforceable independently of
each other and its validity shall not be affected if any of the others is
invalid. If any of the restrictions is void but would be valid if some part of
the restriction were deleted, the restriction in question shall apply with such
modification as may be necessary to make it valid.



17.4
The restrictions set forth in this clause 17 shall not apply if the Company is
in breach of this Contract.



17.5
For the purposes of this Contract, “Associated Company” shall mean a subsidiary
(as defined by the Companies Act 1985 as amended) and any other company which is
for the time being a holding company (as defined by the Companies Act 1985 as
amended) of the Company or another subsidiary of such holding company.



18
INDEMNITY



18.1
The Company will indemnify you and pay on your behalf all Expenses (as defined
below) incurred by you in any Proceeding (as defined below), whether the
Proceeding which gave rise to the right of indemnification pursuant to this
Contract occurred prior to or after the date of this Contract, provided that you
shall promptly notify the Company of such Proceeding and the Company shall be
entitled to participate in such Proceeding and, to the extent that it wishes,
jointly with you, assume the defence thereof with counsel of its choice. This
indemnification shall not apply if it is determined by a court of competent
jurisdiction in a Proceeding that any losses, claims, damages or liabilities
arose primarily out of your gross negligence, wilful misconduct or bad faith.



18.2
The term “Proceeding” shall include any threatened, pending or completed action,
suit or proceeding, or any inquiry or investigation, whether brought in the name
of the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, including, but not limited to, actions, suits or
proceedings brought under or predicated upon any securities laws, in which you
may be or may have been involved as a party or otherwise, and any threatened,
pending or completed action, suit or proceeding or any inquiry or investigation
that you in good faith believe might lead to the institution of any such action,
suit or proceeding or any such inquiry or investigation, in each case by reason
of the fact that you are or were serving at the request of the Company as a
director, officer or manager of any other Associated Company, whether or not you
are serving in such capacity at the time any liability or expense is incurred
for which indemnification or reimbursement can be provided under this Contract.



18.3
The term “Expenses” shall include, without limitation thereto, expenses
(including, without limitation, attorneys fees and expenses) of investigations,
judicial or administrative proceedings or appeals, damages, judgments, fines,
penalties or amounts paid in settlement by or on behalf of you and any expenses
of establishing a right to indemnification under this Contract.



18.4
The Expenses incurred by you in any Proceeding shall be paid by the Company as
incurred and in advance of the final disposition of the Proceeding at your
written request. You hereby agree and undertake to repay such amounts if it
shall ultimately be decided in a Proceeding that you are not entitled to be
indemnified by the Company pursuant to this Contract or otherwise.



18.5
The indemnification and advancement of Expenses provided by this Contract shall
not be deemed exclusive of any other rights to which you may be entitled under
the Company's Articles of Association or the constituent documents of any other
Associated Company for which you are serving as a director, officer or manager
at the request of the Company, the laws under which the Company was formed, or
otherwise, and may be exercised in any order you elect and prior to,
concurrently with or following the exercise of any other such rights to which
you may be entitled, including pursuant to directors' and officers' insurance
maintained by the Company, both as to action in official capacity





--------------------------------------------------------------------------------




and as to action in another capacity while holding such office, and the exercise
of such rights shall not be deemed a waiver of any of the provisions of this
Contract. To the extent that a change in law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
under this Contract, it is the intent of the parties hereto that you shall enjoy
by this Contract the greater benefit so afforded by such change. The provisions
of this clause shall survive the expiration or termination, for any reason, of
this Contract and shall be separately enforceable.


19
SECTION 409A



19.1
This Contract is intended to comply with, or otherwise be exempt from, Section
409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and U.S. Treasury guidance promulgated thereunder. If the Company
determines in good faith that any provision of this Contract would cause you to
incur an additional tax, penalty or interest under Section 409A of the Code, the
Company and you will use reasonable efforts to reform such provision, if
possible, in a mutually agreeable fashion to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.



19.2
For purposes of Section 409A of the Code, the right to a series of installment
payments under this Contract shall be treated as a right to “separate payments”
within the meaning of Section 409A.



19.3
With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, you, as specified under this Contract, such reimbursement of
expenses or provision of in-kind benefits shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in any other taxable year shall not affect the expense
eligible for reimbursement or the amount of in-kind benefits provided in any
other taxable year, except for any medical reimbursement arrangement providing
for the reimbursement of expenses referred to in Section 105(h) of the Code, (2)
the reimbursement of an eligible expense shall be made no later than the end of
the year after the year such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.



19.4
“Termination of employment” or words of similar import, as used in this
Contract, means, for purposes of determining the timing of any payments under
this Contract that are payments of deferred compensation under Section 409A of
the Code, your "separation from service" as defined in Section 409A of the Code;
provided, however, that for the avoidance of doubt, the foregoing provisions
relate only to the determination of the time at which a payment is due, and do
not relate to the determination of your right to receive compensation or
benefits or to vest in compensation or benefits, including without limitation
the determination of bonuses.



19.5
If a payment obligation under this Contract arises on account of your separation
from service while you are a "specified employee" (as defined under Section 409A
of the Code and determined in good faith by the Company), any payment of
"deferred compensation" (as defined under U.S. Treasury Regulation
1.4019A-1(b)(1)), after giving effect to the exemptions in U.S. Treasury
Regulations Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be
paid within six (6) months after such separation from service shall accrue
without interest and shall be paid within 15 days after the end of the six (6)
month period beginning on the date of such separation from service or, if
earlier, within fifteen (15) days after the appointment of your personal
representative or executor of your estate following your death.



20
GENERAL



20.1
You hereby authorise the Company to deduct from any salary payable to you any
sums owing by you to the Company.





--------------------------------------------------------------------------------






20.2
As from the effective date of this Contract, all other agreements or
arrangements between you and the Company shall cease to have effect.



20.3
This Contract shall be governed by and construed in accordance with English law.
The parties agree to submit to the non-exclusive jurisdiction of the English
courts in respect of any dispute hereunder.



The Company and Daniel Penn agree to the terms set out above.


Signed as a Deed by CME Media Services Limited acting by:
 
Oliver Meister, Director
 /s/ Oliver Meister
Dave Sturgeon, Director
 /s/ Dave Sturgeon
Signed as a Deed by Daniel Penn
 /s/ Daniel Penn
in the presence of:
Witness signature:
 /s/ Joelma Aguiar
Name:
 Joelma Aguiar
Address:
 
 
 
Occupation:
 Office Support Assistant







